Case 6:12-cv-00855-RWS Document 841 Filed 04/23/20 Page 1 of 1 PageID #: 57731



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 VIRNETX INC., ET AL.,                           §
                                                 §
                 Plaintiffs,                     § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                                 §
 v.                                              §
                                                 §
 APPLE INC.,                                     §
                                                 §
                 Defendant.                      §
                                                 §
                                               ORDER

        Today, the Court entered its Order on the pending motion for entry of judgment under seal.

 To. maintain the general public interest in the disclosure of court records, the Court plans to file an

 unsealed version within two weeks. Following a meet and confer, the parties may file a joint

 sealed motion to redact limited portions of the order within one week of this order. The parties

 shall request as few redactions as possible and provide “sufficiently compelling reasons that

 override the public policies favoring disclosure.” See S.E.C. v. Van Waeyenberghe, 990 F.2d 845,

 848 (5th Cir. 1993); see also Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1221 (Fed. Cir.

 2013). The parties shall attach to their motion the Court’s Order with the proposed redactions.

      So ORDERED and SIGNED this 23rd day of April, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
